Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendments filed 3/28/22 and 8/8/22 have been entered. The rejection is to the claims submitted on 3/28/22 as the claims submitted on 8/8/22 are not annotated and appear to be part of a resubmission due to an updated translation. Claims 1-18 remain pending in the application with claims 7-10 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/27/21. 

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.
Applicant asserts Walker does not teach a flow being targeted onto the material or onto the support structures laden with material or aimed specifically at the support structures because openings 34 of Walker merely diffuse and homogenously circulate gases.
Examiner asserts injection devices 34 direct the gas in a targeted manner towards the material or onto the support structures laden with material. The flow arrows pointing through the holes show this in at least Figure 3. It is also noted that the word aimed is not in the claim and the word targeted is broader than what Applicant asserts.
Applicant asserts Knye teaches only a diffuse flow of the gas toward the material to be treated or the associated support structure and the supporting structure is only indirectly impinged by the drying medium via the rear side of the structure.
Examiner asserts this still teaches targeting as the device directs the flow towards the material or onto the support structure. It is also noted that the word aimed is not in the claim and the word targeted is broader than what Applicant asserts.
A similar argument is made of Rainer and Examiner asserts this still teaches targeting as the device directs the flow towards the material or onto the support structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3182981 to Walker (Walker).
Regarding claim 1, Walker teaches a housing (Figures 1 and 2); b) a process chamber within the housing (at least 14, Figures 1 and 2); c) a conveying system (at least 106, 108, 110, and 120, Figures 1-6), by means of which the material or support structures laden with the material can be conveyed in a conveying direction into or through the process chamber; d) a heating system (30, Figure 1), by means of which a process chamber atmosphere present in the process chamber can be heated up; e) a process gas system (34, 40 and space between 20 and 34 as well as space above and below interior chamber 14, Figure 3), by means of which the process chamber can be supplied with a process gas required for the thermal treatment of the material, wherein f) the process gas system comprises multiple local injection devices arranged and set up such that process gas in multiple local process gas streams each with a main flow direction can be delivered targeted onto the material or onto the support structures laden with material (34, Figure 3).
Regarding claim 4, Walker teaches wherein at least one local injection device takes the form of an injection bar (34 is in the form of a bar).
Regarding claim 5, Walker teaches wherein the injection bar runs horizontally or vertically (34 runs both horizontally and vertically).
Regarding claim 6, Walker teaches wherein at least one local injection device is secured to the base or to the roof of the housing (34 is secured to at least the roof per Figure 3).
Regarding claim 11, Walker teaches wherein the process gas system or at least one local injection device are set up in such a way that multiple process gas streams can be delivered at different angles relative to conveying direction and a horizontal reference plane (horizontal and vertical injection shown in Figure 3 along with injection at different angles as noted per the flow arrows in the Figures. Applicant also asserts different injection angles in the arguments that include diffuse injection).
Regarding claim 12, Walker teaches wherein the conveying system comprises at least one support structure for the material (120, Figure 3).
Regarding claim 13, Walker teaches wherein multiple support structures form a conveying frame having flow passages which keep a respective interior of the support structures accommodating the material connected to the environment for flow purposes (plurality of 120, shown in Figure 3).
Regarding claim 14, Walker teaches wherein the local injection devices are set up and adjusted such that at least some of the process gas streams flow through one or more flow passages (flowpath with gas flowing vertically shown in Figure 3).
Regarding claim 15, Walker teaches wherein the conveying system has a conveying track or multiple conveying strands along which the support structures are conveyed (multiple rollers are provided as shown in Figure 2), and in that local injection devices of the process gas system and/or heating elements of the heating system are disposed on one or both sides of the conveying track or at least one conveying strand (shown on the sides in Figure 3).
Regarding claim 17, Walker teaches wherein the heating system comprises heating elements in the form of vertical heating bars (30, Figures 1 and 3).

Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE3436906 to KNYE et al. (KNYE).
Regarding claim 1, KNYE teaches a housing (1 and/or 2, Figure 1); b) a process chamber within the housing (interior of 1 and/or 2, Figure 1); c) a conveying system (3, 4, and/or 5, Figure 1), by means of which the material or support structures laden with the material can be conveyed in a conveying direction into or through the process chamber; d) a heating system (11, 36, 37 and associated structure, Figure 1), by means of which a process chamber atmosphere present in the process chamber can be heated up; e) a process gas system (47, 46 and associated structure and/or other blowers and suction devices, 30, 35, 50, 51, 52, 26-28, 19, 21, 22 and associated structure, Figure 1), by means of which the process chamber can be supplied with a process gas required for the thermal treatment of the material, wherein f) the process gas system comprises multiple local injection devices arranged and set up such that process gas in multiple local process gas streams each with a main flow direction can be delivered targeted onto the material or onto the support structures laden with material (at least 46 and/or 8 and/or other similar injection devices shown in Figure 1).
Regarding claim 2, KNYE teaches wherein at least one of the local injection devices comprises multiple injection nozzles (46, Figure 1 and translation of paragraph 0027).
Regarding claim 18, KNYE teaches wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas (Figure 1 shows independent blowers fed by independent lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNYE in view of U.S. Patent 3729832 to Lund (Lund).
Regarding claim 3, KNYE is silent on wherein at least one of the injection nozzles is movable by motor or manually, such that the main flow direction of the process gas stream generated by this injection nozzle is adjustable.
Lund teaches wherein at least one of the injection nozzles is movable by motor or manually, such that the main flow direction of the process gas stream generated by this injection nozzle is adjustable (Col. 4 lines 18-25). It would have been obvious to one of ordinary skill in the art to have modified the teachings of KNYE with the teachings of Lund to provide wherein at least one of the injection nozzles is movable by motor or manually, such that the main flow direction of the process gas stream generated by this injection nozzle is adjustable. Doing so would allow the process gas to be directed to products as desired and allow the device to handle different sized articles that need to be treated differently.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNYE in view of U.S. Patent 3729832 to Lund (Lund).
Regarding claim 16, KNYE is silent on wherein two adjacent conveying strands are spaced apart from one another, so as to form an intermediate region there in which heating elements of the heating system and/or one or more local injection devices are disposed.
Rainer teaches wherein two adjacent conveying strands are spaced apart from one another, so as to form an intermediate region there in which heating elements of the heating system and/or one or more local injection devices are disposed (shown in Figures 1 and 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of KNYE with the teachings of Lund to provide wherein two adjacent conveying strands are spaced apart from one another, so as to form an intermediate region there in which heating elements of the heating system and/or one or more local injection devices are disposed. Doing so would make the device more efficient and allow the device to produce more products in a shorter amount of time.
Regarding claim 18, KNYE is silent on wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas.
Rainer teaches wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas (Figure 8 shows independent blowers fed by independent lines). It would have been obvious to one of ordinary skill in the art to have modified the teachings of KNYE with the teachings of Rainer to provide wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas. Doing so would allow different treatments to be performed in different regions as desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762